      Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 1 of 29


                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


     UNITED STATES OF AMERICA

     Plaintiff,

     v.                                                  Criminal Action No. 17-232-EGS

     MICHAEL T. FLYNN,

     Defendant.




                                     DECLARATION OF
                                    KHODY R. DETWILER

          I, Khody R. Detwiler of Lesnevich & Detwiler, 7550 Woodbury Pike, Roaring Spring, PA

16673, swear and affirm as follows:


1.        I am of sound mind and over the age of eighteen, and I make the following declaration

based on my personal knowledge.


                                    EXPERT QUALIFICATIONS


2.        I am a forensic document examiner and principal of Lesnevich & Detwiler located in

Roaring Spring, Pennsylvania. I have been involved in the field of forensic document examination

since 2008. My initial training was completed in accordance with the SWGDOC Standard for

Minimum Training Requirements for Forensic Document Examiners, under the direct supervision

and instruction of senior forensic document examiner, Gus R. Lesnevich.


3.        I specialize in handwriting and signature analysis and regularly conduct examinations

pertaining to alterations, obliterations, and erasures, as well as non-destructive ink, paper, and



                                                1
      Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 2 of 29


indentation analysis, among other specialties specific to forensic document examination. Since the

beginning of my career in the field of forensic document examination over a decade ago, I have

conducted a wide variety of forensic examinations on thousands of individual documents and

signatures involved in various litigations throughout the United States and abroad.           My

international casework has required extensive travel to locations throughout South America,

Europe, and the Middle East.


4.     I have been received as an expert, and have presented evidence, on numerous occasions in

both state and federal courts throughout the United States, and internationally. A sampling of

some of the key cases I have been involved with are included in my curriculum vitae, attached

hereto as Exhibit 1. I also contract with a variety of state and federal law enforcement agencies,

insurance companies, and private entities to perform forensic document examination services on a

regular basis. My professional qualifications and affiliations are set forth more fully in my

curriculum vitae.


                                         ASSIGNMENT


5.     I have been retained in this matter by Attorney Sidney Powell, on behalf of Defendant

Michael T. Flynn in the above-captioned action, to undertake and address the following:


       5.1.    To conduct a forensic handwriting examination and comparison of a series of

handwritten notations purported created during an interview that occurred on January 24, 2017,

herein referred to as “the (Q-1) notations”. Specifically, I have been asked to determine, if

possible, whether the (Q-1) notations were completed in a contemporaneous manner (i.e., during

the course of the open interview) or whether they were prepared at some point in time after the

interview concluded. Additionally, I have been asked to determine whether any portion(s) of the

submitted notations were modified and/or added to after the fact.

                                                2
       Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 3 of 29


                               MATERIALS PROVIDED FOR EXAMINATION


6.       For the purpose of my analysis, I have been provided with a PDF file containing

reproductions of three (3) pages of handwritten notations (Q-1), purportedly authored by FBI

Agent, Peter Strzok during an interview with General Michael T. Flynn commencing on January

24, 2017 1.


                                         SUMMARY OF CONCLUSION


7.       Based upon the inherent limitations arising from the examination of non-original evidence,

compounded with the lack of any known comparison handwritten notations of Agent Peter Strzok

(i.e., other non-contested handwritten notations prepared under like conditions), it has been

determined that no conclusion can be rendered as to whether the submitted (Q-1) notations were

written during the course of the January 24th interview, or prepared at a subsequent time period.

Moreover, as a result of the submission of sub-par reproduction quality evidence, no specialized

forensic document examinations, such as spectral ink analysis or electrostatic detection analysis,

could be conducted to further address whether any portion(s) of the submitted (Q-1) notations were

changed or added after the fact.


8.       The conclusion summarized above corresponds to the “no conclusion (totally inconclusive,

indeterminable)” point on the nine-point conclusion scale propounded by the Scientific Working

Group for Forensic Document Examination (“SWGDOC”) 2 Standard Terminology for Expressing


1
         Attached as Exhibit 2 is a true and accurate reproduction of the Exhibit Q-1 notations submitted for
analysis in this matter.
2
          The Scientific Working Group for Forensic Document Examination develops standards and guidelines for
the field of forensic document examination. SWGDOC is composed of private examiners and government examiners
from local, state, and federal laboratories throughout the United States. SWGDOC began in 1997 as TWGDOC
(Technical Working Group for Questioned Documents), was renamed SWGDOC in 1999, and was reorganized in
2001. From 2000 to 2012 SWGDOC published their standards through the American Society for Testing and
Materials International (now simply ASTM International). In 2012 SWGDOC stopped publishing their standards


                                                         3
       Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 4 of 29


Conclusions of Forensic Document Examiners. On that scale, “no conclusion” is defined as

follows: “This is the zero point of the confidence scale. It is used when there are significantly

limiting factors, such as disguise in the questioned and/or known writing or a lack of comparable

writing, and the examiner does not have even a leaning one way or another.”


                                           ANALYSIS DISCUSSION


9.      When attempting to determine whether a handwritten entry has been modified or changed,

there are several non-destructive examinations that can be conducted by forensic document

examiners in an effort to address such a query; however, most (if not all) of these types of

specialized examinations require that the analysis be conducted with the original evidence.


10.     On the basis thereof, one of the more common types of non-destructive specialized

examinations conducted by forensic document examiners is referred to as a “filtered-light” or

“spectral” examination. In many cases, this type of analysis is routinely completed with the aid of

a Video Spectral Comparator (more commonly referred to as a “VSC®”). In our laboratory, we

carry out these types of specialized examinations and comparisons with a Foster + Freeman Video

Spectral Comparator (Model: VSC®6000/HS)3.


11.     In short, the VSC® is a scientific instrument, or platform, that allows an examiner to non-

destructively examine and evaluate materials, such as inks and papers, beyond the visible light

spectrum; which is accomplished by using different light sources (e.g., Infrared and Ultraviolet)

together with various light filters. Since different ink compositions will often absorb and reflect

light at different wavelengths, it may be possible through spectral ink analysis to determine if a


through ASTM and began self-publishing their standards as is the practice for nearly every other SWG group
(http://www.swgdoc.org).
3
         Attached as Exhibit 3 is a true and correct copy of the product brochure for the Foster + Freeman Video
Spectral Comparator VSC®6000/HS.

                                                         4
      Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 5 of 29


handwritten entry (or portions of a handwritten entry) found within a document were written with

different writing ink formulas.


12.    Specifically, if you were to examine a handwritten entry that was prepared with two

different writing ink formulas, using infrared lighting and bandpass filters, differences in the

optical properties of the two ink formulas may become visible. With the VSC®, these “differences”

are often observed as “Grayscale” variations which result in the illusion that one ink formula

“disappears” from the document, while the other remains perceptible; however, this phenomenon

is the actual visualization of the different ink components absorbing and reflecting the light source

at that particular wavelength. Therefore, if you were to examine a series of handwritten notations

that were modified or prepared with a multiple writing ink formulas, it may be possible to visualize

and image the changes or additions through non-destructive VSC® spectral ink analysis; however,

the original evidence would be required to complete this analysis.


13.     Aside from the vast ink discrimination capabilities, non-destructive VSC® spectral

analysis may provide additional pertinent information through a variety of other specialized

examinations, including: paper stock analysis, paper fiber disturbance detection (caused by

erasures, chemicals, and/or other means), watermark visualization and examination, indentation

imaging and decipherment, latent image analysis, security feature detection and examination, as

well as font and print process identification and comparison. When original evidence is submitted

for examination, non-destructive VSC® spectral analysis is customarily completed in conjunction

with a variety of other forensic document examinations.


14.    When tasked with determining whether modifications or insertions have occurred within a

questioned entry or document, non-destructive indentation analysis may provide key evidence

when making such a determination.


                                                 5
      Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 6 of 29


15.     Indentation examinations are routinely conducted utilizing a variety of lighting techniques

(e.g., oblique lighting), as well as a Foster + Freeman Electrostatic Detection Apparatus (more

commonly referred to as an “ESDA®”) 4.


16.    The ESDA® analysis allows for an examiner to non-destructively develop and examine

writing indentations, either visible or latent, that may appear on the surface of a document. The

physical results of the ESDA® analysis are encapsulated as “ESDA® Lifts” which can be used for

further examination to sequence writings, or to link the writing impressions to other documents

and/or sources. Additionally, through ESDA® indentation analysis it may possible to establish the

“date” a document or entry if the recovered impressions or indentations can be sourced back to

another item of a known date or origin.


17.    As indicated, the original evidence would be required to conduct both the VSC® and

ESDA® examinations. If the original (Q-1) notations were made available for inspection a

definitive conclusion as to whether or not any portion(s) of the notations were modified or added

may be possible through the non-destructive methods outlined above.


                                     EXAMINATIONS CONDUCTED

18.    In an attempt to fully-address the proposed assignment in this matter, I completed a series

of visual examinations and comparisons of the (Q-1) notations. To the extent possible, each of the

handwriting examinations and comparisons conducted in this matter were non-destructive and

conform to the SWGDOC Standard Guide for Examination of Handwritten Items.




4
       Attached as Exhibit 4 is a true and correct copy of the product brochure for the Foster + Freeman ESDA®2.

                                                      6
       Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 7 of 29


                           OBSERVATIONS AND RESULTS OF EXAMINATION


19.     Although the overall format of (Q-1) notations may not appear to be entirely consistent

with the “anticipated” writing format often associated with notetaking (e.g., inter/intra word

spacing, formatting, and overall writing size), without access to comparison notations it is not

possible to establish a baseline, or habit pattern for how Agent Strzok would normally record

notations under similar conditions. As such, there is no way to determine whether the (Q-1)

notations are representative of the complete normal and natural handwriting habits and

characteristics of Agent Strzok exhibited under “like” conditions. Consequently, no conclusion 5

can be rendered as to whether the (Q-1) handwritten notations were prepared during the interview

as purported, or at subsequent time.


20.     If additional comparable 6 notations of Agent Strzok written under similar conditions could

be obtained and submitted for analysis, it may be possible to determine whether the (Q-1) notations

were prepared as purported. In consideration of both the observations made, as well as limitations

present, further analysis of the original evidence would likely be necessary to support any

definitive conclusions in this matter.


21.     In the event circumstances may warrant, I reserve the right to supplement this declaration

upon the receipt of any additional evidence, including the originals or better-quality reproductions,

and/or any other pertinent information specific to my analysis in connection with this matter.




5
        “No conclusion (totally inconclusive, indeterminable) – This is the zero point of the confidence scale. It is
used when there are significantly limiting factors, such as disguise in the questioned and/or known writing or a lack
of comparable writing, and the examiner does not have even a leaning one way or another.” - SWGDOC Standard
Terminology for Expressing Conclusions of Forensic Document Examiners.
6
         “Comparable - pertaining to handwritten items that contain the same type(s) of writing and similar
characters, words, and combinations. Contemporaneousness and writing instruments may also be factors.” -
SWGDOC Standard for Examination of Handwritten Items.

                                                         7
Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 8 of 29
Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 9 of 29




                EXHIBIT 1
                 CURRICULUM VITAE OF
                  KHODY R. DETWILER
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 10 of 29


               KHODY R. DE T WILER
                                        Forensic Document Examiner




                  C ONTAC T          PROFE SSI ONA L PROFILE


   khody@lesnevich.com               A forensic document specialist with a focus in handwriting and signature analysis. I
                                     provide detailed, proprietary reports, and high-quality demonstrative exhibits for attorneys,
         linkedin.com/in/            state and federal law enforcement agencies, insurance agencies, mid to large sized
        khody-r-detwiler             businesses, and private clientele. My objective for every consultation is to provide my
   7550 Woodbury Pike                clients with the expertise needed so they can confidently proceed to court or make an
Roaring Spring, PA 16673             informed internal decision about the nature or authenticity of a written or digital document.

       Roaring Spring, PA
          814.793.2377               HIGHLIGHTS/ MAJOR CASE S
           Pittsburgh, PA
           412.430.3887
                                     PEOPLE VS. CORY BYRD (IND. #2011-749) & PEOPLE V.
         Philadelphia, PA            DAVID STEVENSON (IND. #2013-067)
          215.800.0120
                                     • Retained by the Orange County District Attorney’s Office in Goshen, New York to examine
   www.lesnevich.com                   evidence, and provide expert witness testimony, in two separate highly publicized homicide
                                       trials involving the murder of a 4-year-old child, and the murder of a 35-year-old mother of
                                       four. Both trials resulted in guilty verdicts.
                       SKILLS
                                     EXONERATION OF SHAURN THOMAS (PHILADELPHIA, PA)
                            Trials   • Retained by the Pennsylvania Innocence Project and Dechert LLP in the successful
                                       exoneration of Shaurn Thomas. Mr. Thomas spent 24 years in a Pennsylvania prison for a
                  Civil Litigation
                                       murder that he did not commit.
             Forensic Research
          Criminal Prosecution       PEOPLE VS. ANTHONY D. MARSHALL AND FRANCIS X. MORRISSEY, JR.
         Criminal Investigations     (BROOKE ASTOR)
                                     • Assisted on a matter in which our firm was retained by the New York County District
    Courtroom Demonstratives
                                       Attorney’s Office (Manhattan) in a highly publicized criminal case involving the Estate of
                                       Brooke Astor.
                  SERVIC E S

                                     PAUL D. CEGLIA VS. MARK ELLIOT ZUCKERBERG AND FACEBOOK INC.
             forensic consulting     • Retained by counsel representing Facebook and Mark Zuckerberg in a breach of contract
                                       action brought in Federal Court in Buffalo, New York; alleging a multi-billion-dollar ownership
                handwriting and
              signature analysis       interest in Facebook.

electronic signature verification    FLETCHER ET AL. VS. DOIG ET AL.
    Non-destructive ink, paper,      • Retained by counsel representing famed European artist, Peter Doig, in a civil action brought in
      and indentation analysis         Federal Court in Chicago, Illinois; pertaining to the authentication of a purported original
                                       “Peter Doig” painting; with an estimated value in excess of 10 million dollars.
forensic document examination
            and authentication                                                Khody R. Detwiler CV (October 2019) - Page 1 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 11 of 29


               KHODY R. DE T WILER
                                        Forensic Document Examiner




                  C ONTAC T          HIGHLIGHTS/ MAJOR CASE S continued


   khody@lesnevich.com               THE ISLAMIC BANK OF ASIA LTD., VS. AHMAD HAMAD ALGOSAIBI &
                                     BROTHERS CO. (SINGAPORE)
         linkedin.com/in/            • Retained by counsel representing the Islamic Bank of Asia Ltd. in a matter involving multiple
        khody-r-detwiler               fraud claims in connection with a series of multi-million-dollar banking transactions originating
   7550 Woodbury Pike                  from Singapore and Saudi Arabia.
Roaring Spring, PA 16673
       Roaring Spring, PA            CHEVRON VS. DONZINGER, ET. AL., (S.D.N.Y.); AGUINDA V. CHEVRON
          814.793.2377               (LAGO AGRIO, ECUADOR); CHEVRON V. REPUBLIC OF ECUADOR
           Pittsburgh, PA            (THE HAGUE, NETHERLANDS)
           412.430.3887              • Retained by counsel representing Chevron Corporation in several different international legal
                                       proceedings stemming from a multi-billion-dollar environmental lawsuit originating from Lago
         Philadelphia, PA
          215.800.0120                 Agrio, Ecuador.

   www.lesnevich.com                 ALGOSAIBI (AHAB) VS. MAAN AL SANEA (SAAD GROUP)
                                     (AL KHOBAR, SAUDI ARABIA)
                                     • Retained by counsel representing Saudi businessman, Maan Al Sanea, in a matter involving
                       SKILLS
                                       multi-billion-dollar fraud claims in multiple jurisdictions with connections to over 100
                                       international banking institutions originating from Saudi Arabia.
                            Trials
                  Civil Litigation   REPUBLIC OF GUINEA (SIMANDOU MINING RIGHTS)
             Forensic Research       • Retained by counsel representing the interests of a large international mining firm in a matter
                                       stemming from allegations that the multi-billion-dollar mining rights to Simandou (a large
          Criminal Prosecution
                                       untapped deposit of high grade iron ore located in the Republic of Guinea) were secured
         Criminal Investigations       through bribery, corruption and fraud.
    Courtroom Demonstratives
                                     ESTATE OF BADRI “ARKADY” PATARKATSISHVILI (TBILISI, REPUBLIC OF GEORGIA)
                  SERVIC E S         • Assisted on a matter in which our firm was retained by counsel representing the multi-billion-
                                       dollar business estate of former Georgian presidential candidate, Badri “Arkady” Patarkatshvili,
                                       originating from Tbilisi, Georgia.
             forensic consulting

                handwriting and      SANUM INVESTMENTS LTD VS. GOVERNMENT OF THE LAO PEOPLE’S
              signature analysis     DEMOCRATIC REPUBLIC
                                     • Retained by counsel representing Macau-based Sanum Investments and Netherlands-based
electronic signature verification
                                       Lao Holdings, NV in bilateral investment treaty arbitration claims against the Government of
    Non-destructive ink, paper,        Laos.
      and indentation analysis

forensic document examination
            and authentication                                                Khody R. Detwiler CV (October 2019) - Page 2 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 12 of 29


               KHODY R. DE T WILER
                                       Forensic Document Examiner




                  C ONTAC T          TRAINING EXPERIENCE/EMPLOYMENT


   khody@lesnevich.com               FORENSIC DOCUMENT EXAMINER
                                     Lesnevich & Detwiler | December 2008 - Present (Partner 2011)
         linkedin.com/in/
        khody-r-detwiler
                                     After completion of the mandatory senior internship, sponsored through Penn State
   7550 Woodbury Pike                University; I began the formal training program in the field of Forensic Document
Roaring Spring, PA 16673
                                     Examination under the direct supervision and instruction of Gus Lesnevich.
       Roaring Spring, PA
          814.793.2377
                                     The training program consists of a 24 month, full-time, training period covering all
           Pittsburgh, PA            aspects of the Forensic Document Examination field.
           412.430.3887
         Philadelphia, PA            My training was completed in accordance with the Scientific Working Group for
          215.800.0120
                                     Forensic Document Examination (SWGDOC) Standard for Minimum Training
   www.lesnevich.com                 Requirements for Forensic Document Examiners (formerly known as the ASTM
                                     International Standard Designation E-2388-11, Standard for Minimum Training
                                     Requirements for Forensic Document Examiners).
                       SKILLS
                                     Some of the specific areas of instruction included in the training program are as follows:
                            Trials
                  Civil Litigation   • Evidence Handling Procedures                  • Examination Procedures
             Forensic Research
                                     • Handwriting/Printing Examination              • Printing Processes
                                     • Photography and Digital Imaging               • Photocopiers/Facsimiles
          Criminal Prosecution
                                     • Alterations, Obliterations and Erasures       • Mechanical Impressions
         Criminal Investigations     • Specialized Lighting Techniques               • Paper and Font Analysis
    Courtroom Demonstratives         • Expert Witness and Legal Proceedings          • Ink Analysis (VSC)
                                     • Electronic Signature Analysis                 • Indentation Analysis (ESDA)
                  SERVIC E S         • Demonstrative Court Chart Production          • Report Preparation


             forensic consulting     As part of my training, I was also responsible for conducting a wide variety of case-
                                     specific research and literature reviews correlating to each of the individual cases
                handwriting and      submitted to our laboratory for analysis.
              signature analysis

electronic signature verification    This task was primarily accomplished through extensive review and study of the leading
    Non-destructive ink, paper,      authoritative texts and peer-reviewed journal articles published within the Forensic
      and indentation analysis       Document Examination field.

forensic document examination
            and authentication                                            Khody R. Detwiler CV (October 2019) - Page 3 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 13 of 29


               KHODY R. DE T WILER
                                        Forensic Document Examiner




                  C ONTAC T          TEC HNICA L TRAINING


   khody@lesnevich.com               TECHNICAL TRAINING BY FOSTER + FREEMAN USA INC.
                                     (Sterling, Virginia - September 2, 2009)
         linkedin.com/in/            • Non-Destructive Ink Analysis -Video Spectral Comparator (VSC)
        khody-r-detwiler                      - Models: VSC 6000, VSC 2000HR and VSC 400
   7550 Woodbury Pike                • Non-Destructive Indentation Analysis - Electrostatic Detection Apparatus (ESDA)
Roaring Spring, PA 16673                      - Models: ESDA2 and ESDA Lite
       Roaring Spring, PA
          814.793.2377               TECHNICAL TRAINING IN PHOTOGRAPHY AND DIGITAL IMAGING SOFTWARE
                                     (Martinsburg, Pennsylvania)
           Pittsburgh, PA
           412.430.3887              • Instruction in Adobe Products by professional photographer Gerald T. Leidy
                                     • Following graduation from the Brooks Institute of Photography in Santa Barbara,
         Philadelphia, PA              California, Mr. Leidy enlisted with the United States Navy - Atlantic Fleet Combat
          215.800.0120
                                       Camera Group stationed in Norfolk, Virginia. In 1974, after serving four years with
   www.lesnevich.com                   the United States Navy, Mr. Leidy established, and currently maintains, a professional
                                       photography studio located in Martinsburg, Pennsylvania.


                       SKILLS        APPLETON PAPERS SECURITY PAPER SCHOOL
                                     (Roaring Spring, Pennsylvania - December 1, 2011)
                                     • Overview of the paper making and Dandy Roll Processes
                            Trials
                                     • Watermarking and Securities Technology
                  Civil Litigation
             Forensic Research       FUNDAMENTALS OF FORENSIC QUESTIONED DOCUMENTS
          Criminal Prosecution       Continuing & Professional Education Certificate Program through West Virginia University
                                     (November 2012)
         Criminal Investigations
                                     • Instructed by Anthony Iten of West Virginia University
    Courtroom Demonstratives
                                     ADVANCED VIDEO SPECTRAL COMPARATOR (VSC) WORKSHOP
                  SERVIC E S         (Indianapolis, Indiana - August 29, 2013)
                                     • Instructed by Foster + Freeman Application Engineers Michael Zontini & Owen Lang

             forensic consulting
                                     ROCHESTER INSTITUTE OF TECHNOLOGY - PRINTING PROCESS IDENTIFICATION AND
                handwriting and      IMAGE ANALYSIS FOR FORENSIC DOCUMENT EXAMINERS SEMINAR
              signature analysis     (Rochester, New York - November 12-15, 2013)
                                     • Some of the topics of instruction included the following:
electronic signature verification
                                             - Traditional and Digital Printing Process Identification and Discrimination
    Non-destructive ink, paper,              - Image Analysis and Digital Image Processing
      and indentation analysis               - Security Inks and Security Papers
forensic document examination
            and authentication                                               Khody R. Detwiler CV (October 2019) - Page 4 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 14 of 29


               KHODY R. DE T WILER
                                       Forensic Document Examiner




                  C ONTAC T          TEC HNICA L TRAINING continued


   khody@lesnevich.com               ADVANCED VIDEO SPECTRAL COMPARATOR (VSC) WORKSHOP
                                     (Honolulu, Hawaii - August 15, 2014)
         linkedin.com/in/            • Instructed by Foster + Freeman Application Engineers Michael Zontini & F.L. Jim Lee
        khody-r-detwiler
   7550 Woodbury Pike                VIDEO SPECTRAL COMPARATOR (VSC) &
Roaring Spring, PA 16673
                                     ELECTROSTATIC DETECTION APPARATUS (ESDA) TECHNOLOGY:
       Roaring Spring, PA            EXPLAINING TO THE LAYPERSON WORKSHOP
          814.793.2377
                                     (San Diego, California - September 1, 2017)
           Pittsburgh, PA            • Instructed by Foster + Freeman Application Engineer Michael Zontini
           412.430.3887
         Philadelphia, PA            PIKASO WRITE-ON 3.0 DOCUMENT COMPARISON SOFTWARE WORKSHOP
          215.800.0120
                                     (Park City, Utah - August 18, 2018)
   www.lesnevich.com                 • Instructed by Pierre Goudreault and Brian Lindblom



                       SKILLS        EDUCATI ON

                            Trials
                                     BACHELOR OF SCIENCE
                  Civil Litigation
                                     Criminal Justice
             Forensic Research       The Pennsylvania State University
          Criminal Prosecution       University Park, Pennsylvania
         Criminal Investigations     2005 - 2009
    Courtroom Demonstratives         • Deans List Honors
                                     • From August through December of 2008, I completed a mandatory semester long
                  SERVIC E S           internship with Gus Lesnevich for partial fulfillment of my bachelor’s degree in the
                                       Criminal Justice program at Penn State University.

             forensic consulting

                handwriting and
              signature analysis

electronic signature verification

    Non-destructive ink, paper,
      and indentation analysis

forensic document examination
            and authentication                                            Khody R. Detwiler CV (October 2019) - Page 5 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 15 of 29


               KHODY R. DE T WILER
                                       Forensic Document Examiner




                  C ONTAC T          C ONTINUING EDUCATI ON


   khody@lesnevich.com               AMERICAN ACADEMY OF FORENSIC SCIENCES (AAFS)
                                     64TH ANNUAL SCIENTIFIC MEETING
         linkedin.com/in/            (Atlanta, Georgia - February 20-25, 2012)
        khody-r-detwiler
                                     • Workshop/Panel Discussion: Flawed Forensics: Recognizing and Challenging
   7550 Woodbury Pike                  Misleading Forensic Evidence and Disingenuous Expert Testimony
Roaring Spring, PA 16673
       Roaring Spring, PA            AMERICAN ACADEMY OF FORENSIC SCIENCES (AAFS)
          814.793.2377
                                     65TH ANNUAL SCIENTIFIC MEETING
           Pittsburgh, PA            (Washington, D.C. - February 18-23, 2013)
           412.430.3887
                                     • Workshop: Signature Examination of Healthy and Impaired Writers
         Philadelphia, PA                   - (Instructed by Michael Caligiuri & Linton Mohammed)
          215.800.0120
                                     • Workshop: Hyperspectral Imaging - United States Library of Congress
   www.lesnevich.com                        - (Instructed by Fanella G. France & Joseph C. Stevens)

                                     AMERICAN ACADEMY OF FORENSIC SCIENCES (AAFS)
                       SKILLS        67TH ANNUAL SCIENTIFIC MEETING
                                     (Orlando, Florida - February 16-21, 2015)
                            Trials   • Workshop: Classification of Typewritten Documents
                  Civil Litigation          - (Instructed by Karen J. Nobles & Peter V. Tytell)
             Forensic Research       • Workshop: Automating Image Production for Forensic Document Examiners
                                            - (Instructed by Mark Goff)
          Criminal Prosecution
         Criminal Investigations     AMERICAN ACADEMY OF FORENSIC SCIENCES (AAFS)
    Courtroom Demonstratives         71ST ANNUAL SCIENTIFIC MEETING
                                     (Baltimore, Maryland - February 18-23, 2019)
                  SERVIC E S         • Workshop: Deciphering Complex Electrostatic Detection Device (EDD) Impressions
                                            -(Instructed by Mark Goff)
             forensic consulting
                                     AMERICAN SOCIETY OF QUESTIONED DOCUMENT EXAMINERS (ASQDE)
                handwriting and
                                     69TH ANNUAL MEETING
              signature analysis
                                     (Philadelphia, Pennsylvania - August 20-25, 2011)
electronic signature verification    • Workshop: Printing Process Identification for Forensic Document Examiners
                                             - (Instructed by Scott Walters & Jeffrey Payne)
    Non-destructive ink, paper,
      and indentation analysis       • Workshop: Using Adobe Photoshop in a Forensic Document Workflow
                                             - (Instructed by George Reis)
forensic document examination
            and authentication                                         Khody R. Detwiler CV (October 2019) - Page 6 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 16 of 29


               KHODY R. DE T WILER
                                       Forensic Document Examiner




                  C ONTAC T          C ONTINUING EDUCATI ON continued


   khody@lesnevich.com               AMERICAN SOCIETY OF QUESTIONED DOCUMENT EXAMINERS (ASQDE)
                                     70TH ANNUAL MEETING
         linkedin.com/in/            (Charleston, South Carolina - August 18-23, 2012)
        khody-r-detwiler             • Workshop: The Individuality of Inkjet Printing
   7550 Woodbury Pike                       - Instructed by Rolf Fauser)
Roaring Spring, PA 16673             • Workshop: Electrostatic Detection Devices (EDD)
       Roaring Spring, PA              Theoretical and Operational Considerations
          814.793.2377                      -(Instructed by Dan C. Purdy, Grant Sperry & Robert Muehlberger)
           Pittsburgh, PA
           412.430.3887              AMERICAN SOCIETY OF QUESTIONED DOCUMENT EXAMINERS (ASQDE)
                                     71ST ANNUAL MEETING
         Philadelphia, PA
                                     (Indianapolis, Indiana - August 24-29, 2013)
          215.800.0120
                                     • Workshop: Conclusion Scales and Logical Inference
   www.lesnevich.com                         - (Instructed by R. Brent Ostrum)
                                     • Workshop: Forensic Examination of Digital Signatures
                                             - (Instructed by William Flynn & Kathleen Annunziata Nicolaides)
                       SKILLS        • Workshop: Challenging Signatures
                                             - (Instructed by A. Frank Hicks)
                            Trials
                                     JOINT ANNUAL MEETING OF THE AMERICAN SOCIETY OF QUESTIONED
                  Civil Litigation
                                     DOCUMENT EXAMINERS (ASQDE - 72ND) AND THE AUSTRALASIAN SOCIETY OF
             Forensic Research       FORENSIC DOCUMENT EXAMINERS (ASFDE)
          Criminal Prosecution       (Honolulu, Hawaii - August 11-15, 2014)
                                     • Workshop: Skillful Freehand Signature Simulation
         Criminal Investigations
                                            - (Instructed by Lloyd Cunningham & Linton Mohammed
    Courtroom Demonstratives         • Workshop: Adobe, Digital Media and Evidence
                                            - (Instructed by John Penn II of Adobe)
                  SERVIC E S
                                     AMERICAN SOCIETY OF QUESTIONED DOCUMENT EXAMINERS (ASQDE)
                                     73RD ANNUAL MEETING
             forensic consulting
                                     (Toronto, Ontario - August 9-13, 2015)
                handwriting and      • Workshop: Characteristics of Fountain Pen Writing and Aqueous Ink Analysis
              signature analysis            - (Instructed by Lloyd Cunningham, Valery Aginsky, Linton Mohammed &
electronic signature verification
                                               William Flynn)
                                     • Workshop: Principles of Forensic Examination of Arabic Signatures
    Non-destructive ink, paper,             - (Instructed by Mohammed Aloyoni & Dr. Abdulaziz Alkahtani)
      and indentation analysis

forensic document examination
            and authentication                                         Khody R. Detwiler CV (October 2019) - Page 7 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 17 of 29


               KHODY R. DE T WILER
                                       Forensic Document Examiner




                  C ONTAC T          C ONTINUING EDUCATI ON continued


   khody@lesnevich.com               AMERICAN SOCIETY OF QUESTIONED DOCUMENT EXAMINERS (ASQDE)
                                     75TH ANNUAL MEETING
         linkedin.com/in/            (San Diego, California - August 28 through September 1, 2017)
        khody-r-detwiler
                                     • Workshop: Forensic Science Research: Your Mission to Propose,
   7550 Woodbury Pike                  Innovate and Collaborate
Roaring Spring, PA 16673
                                            - (Instructed by Heather Waltke, Gerald LaPorte, Lisa Hanson & Melissa Taylor)
       Roaring Spring, PA            • Workshop: Preparing a Digital Signature File for Forensic Analysis
          814.793.2377
                                            - (Instructed by Kathleen Annunziata Nicolaides & William Flynn)
           Pittsburgh, PA            • Workshop: Chinese Handwriting and Signatures:
           412.430.3887
                                       Hanzi through the Eyes of the Forensic Document Examiner
         Philadelphia, PA                   - (Instructed by Chiew Yung Yang & Chin Chin Lim)
          215.800.0120
                                     • Workshop: Write or Wrong? Bias, Decision-Making and the use of
   www.lesnevich.com                   Contextual Information in Forensic Document Examination
                                            - (Instructed by Niki Osborne, Lloyd Cunningham & Jane Lewis )

                       SKILLS        JOINT ANNUAL MEETING OF THE AMERICAN SOCIETY OF QUESTIONED
                                     DOCUMENT EXAMINERS (ASQDE - 76TH ANNUAL MEETING) AND THE
                            Trials   SOUTHWEST ASSOCIATION OF FORENSIC DOCUMENT EXAMINERS (SWAFDE)
                  Civil Litigation   (Park City, Utah - August 19-23, 2018)
             Forensic Research       • Workshop: Mark Hofmann – Master Forger and Murderer
                                             - (Instructed by George Throckmorton, William Flynn & Lloyd Cunningham)
          Criminal Prosecution
                                     • Workshop: Latin American Writing
         Criminal Investigations             - (Instructed by Manuel Gonzales, Eric Cedeno & Leydis Gonzalez)
    Courtroom Demonstratives
                                     DOCUMENT SECURITY ALLIANCE (DSA) MEETING
                  SERVIC E S         (Washington, D.C. - October 20, 2011)
                                     • Discussion: Document security before and after September 11th 2001
             forensic consulting

                handwriting and
              signature analysis

electronic signature verification

    Non-destructive ink, paper,
      and indentation analysis

forensic document examination
            and authentication                                          Khody R. Detwiler CV (October 2019) - Page 8 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 18 of 29


               KHODY R. DE T WILER
                                       Forensic Document Examiner




                  C ONTAC T          C ONTINUING EDUCATI ON continued


   khody@lesnevich.com               MEASUREMENT SCIENCE & STANDARDS IN FORENSIC
                                     HANDWRITING ANALYSIS CONFERENCE
         linkedin.com/in/            (Gaithersburg, Maryland - June 4-5, 2013)
        khody-r-detwiler
                                     • National Institute of Standards and Technology Campus (NIST)
   7550 Woodbury Pike                • In collaboration with the following organizations:
Roaring Spring, PA 16673
                                              - American Academy of Forensic Sciences - QD Section (AAFS)
       Roaring Spring, PA                     - American Board of Forensic Document Examiners (ABFDE)
          814.793.2377                        - American Society of Questioned Document Examiners (ASQDE)
           Pittsburgh, PA                     - Federal Bureau of Investigation Laboratory (FBI)
           412.430.3887                       - National Institute of Justice (NIJ)
         Philadelphia, PA                     - Scientific Working Group for Forensic Document Examination (SWGDOC)
          215.800.0120
                                     MID-ATLANTIC ASSOCIATION OF FORENSIC SCIENTISTS (MAAFS)
   www.lesnevich.com                 ANNUAL MEETING
                                     (State College, Pennsylvania - May 19-23, 2014)
                       SKILLS        • Attended various presentations sponsored by the Questioned Documents Section.
                                     • Some of the topics of discussion included the following:
                                             - Thermal Ribbon Analysis and the Thermal Ribbon Analysis Platform (TRAP)
                            Trials           - The Use of Photoshop Macros to Simplify the Creation of Working Charts
                  Civil Litigation           - Spectral Analysis of Documents Subjected to Latent Print Examinations
             Forensic Research                 utilizing the Video Spectral Comparator (VSC)
          Criminal Prosecution
                                     MID-ATLANTIC ASSOCIATION OF FORENSIC SCIENTISTS (MAAFS) QUESTIONED
         Criminal Investigations     DOCUMENTS SECTION (QD) FALL WORKSHOP: “VALUABLE SIGNATURES AND
    Courtroom Demonstratives         MEMORABILIA” NATIONAL BASEBALL HALL OF FAME
                                     (Cooperstown, New York - November 12, 2015)
                  SERVIC E S         • Instructed by the following individuals:
                                             - Michael Posner - Manager of Major League Baseball’s Authentication Program
             forensic consulting
                                             - Special Agent, Brian Brusokas - Art Crime Team (FBI)
                                             - Special Agent, John Iannuzzi - Interstate Robbery Apprehension Team (FBI)
                handwriting and              - Gregg Mokrzychi - Forensic Document Examiner (FBI)
              signature analysis             - Peter J. Belcastro, Jr. - Forensic Document Examiner (FBI)
electronic signature verification    • National Baseball Hall of Fame and Museum Panel Discussion:
                                             - Erik Strohl - VP of Exhibitions and Collections -National Baseball HOF
    Non-destructive ink, paper,              - Jim Gates - Library Director -National Baseball HOF
      and indentation analysis
                                             - Sue MacKay - Director of Collections -National Baseball HOF
forensic document examination
            and authentication                                          Khody R. Detwiler CV (October 2019) - Page 9 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 19 of 29


               KHODY R. DE T WILER
                                       Forensic Document Examiner




                  C ONTAC T          C ONTINUING EDUCATI ON continued


   khody@lesnevich.com               MID-ATLANTIC ASSOCIATION OF FORENSIC SCIENTISTS (MAAFS)
                                     ANNUAL MEETING
         linkedin.com/in/            (Cambridge, Maryland - May 18-22, 2015)
        khody-r-detwiler
                                     • Workshop: Forensic Examination of Biometrically Captured e-Signatures
   7550 Woodbury Pike                      - (Instructed by William Flynn & Kathleen Annunziata Nicolaides)
Roaring Spring, PA 16673
       Roaring Spring, PA            MID-ATLANTIC ASSOCIATION OF FORENSIC SCIENTISTS (MAAFS) ANNUAL
          814.793.2377
                                     MEETING
           Pittsburgh, PA            (Richmond, Virginia - May 17-20, 2016)
           412.430.3887
                                     • Workshop: The Application of QD Examinations of the Analysis of Fine Art and Other
         Philadelphia, PA            Antiques
          215.800.0120
                                            - (Instructed by Gregg Mokrzycki)
   www.lesnevich.com                 • Workshop: Identification Science
                                            - (Instructed by Stephen McKasson)

                       SKILLS        MID-ATLANTIC ASSOCIATION OF FORENSIC SCIENTISTS (MAAFS)
                                     ANNUAL MEETING
                            Trials   (Pittsburgh, Pennsylvania - May 23-26, 2017)
                  Civil Litigation   • Workshop: The Examination of Questioned Documents with Complicated Specimens
             Forensic Research       Requiring Multiple Examination Types
                                             - (Instructed by Nadeem-Ul-Hassan Khan)
          Criminal Prosecution
                                     • Workshop: Covert Communications and Concealment Techniques
         Criminal Investigations             - (Instructed by Gregg Mokrzycki)
    Courtroom Demonstratives
                                     MID-ATLANTIC ASSOCIATION OF FORENSIC SCIENTISTS (MAAFS) QUESTIONED
                  SERVIC E S         DOCUMENTS SECTION (QD) FALL WORKSHOP: “QUESTIONED DOCUMENTS
                                     EXPERT TESTIMONY WORKSHOP”
             forensic consulting     VIRGINIA DEPARTMENT OF FORENSIC SCIENCES
                                     (Manassas, Virginia - December 5, 2017)
                handwriting and
                                     • In addition to myself, this workshop was instructed by the following individuals:
              signature analysis
                                             - (Joseph Stevens, Michael Wallace, Kenneth E. Melson, Ted Burkes, Kathleen
electronic signature verification               Storer & Kelly Pearson)
    Non-destructive ink, paper,
      and indentation analysis

forensic document examination
            and authentication                                         Khody R. Detwiler CV (October 2019) - Page 10 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 20 of 29


               KHODY R. DE T WILER
                                       Forensic Document Examiner




                  C ONTAC T          C ONTINUING EDUCATI ON continued


   khody@lesnevich.com               MID-ATLANTIC ASSOCIATION OF FORENSIC SCIENTISTS (MAAFS)
                                     ANNUAL MEETING
         linkedin.com/in/            (Hunt Valley, Maryland - May 15-18, 2018)
        khody-r-detwiler
                                     • Workshop: VSC & ESDA Technology: Explaining to the Layperson
   7550 Woodbury Pike                       - (Instructed by Allyce McWhorter & Rebecca Walls of Foster + Freeman)
Roaring Spring, PA 16673
                                     • Workshop: Handwriting Examination of Signatures
       Roaring Spring, PA                   - (Instructed by Ronald N. Morris)
          814.793.2377
                                     • Workshop: Charred and Water Soaked Documents
           Pittsburgh, PA                   - (Instructed by Gregg Mokrzycki & Peter J. Belcastro, Jr.)
           412.430.3887
         Philadelphia, PA            MID-ATLANTIC ASSOCIATION OF FORENSIC SCIENTISTS (MAAFS)
          215.800.0120
                                     ANNUAL MEETING
   www.lesnevich.com                 (Morgantown, West Virginia - May 7-10, 2019)
                                     • Workshop: Examining Writing on Unusual Surfaces
                                           - (Instructed by Gregg Mokrzycki & Peter J. Belcastro, Jr.)
                       SKILLS        • Workshop: Examination of Torn/Cut Edges
                                           - (Instructed by Lorie Cousin & Peter J. Belcastro, Jr.)
                            Trials   • Workshop: How Chemical Examinations of Inks and Paper Can Corroborate and
                  Civil Litigation   Supplement Forensic Document Examinations
             Forensic Research             - (Instructed by Gerald M. LaPorte)

          Criminal Prosecution
                                     NORTHEASTERN ASSOCIATION OF FORENSIC SCIENTISTS (NEAFS) 40TH
         Criminal Investigations     ANNUAL MEETING
    Courtroom Demonstratives         (Hershey, Pennsylvania - November 3-6, 2014)
                                     • Workshop: Ethics in the Practice of Forensic Science
                  SERVIC E S                - (Instructed by Robin Bowen of West Virginia University)


             forensic consulting

                handwriting and
              signature analysis

electronic signature verification

    Non-destructive ink, paper,
      and indentation analysis

forensic document examination
            and authentication                                        Khody R. Detwiler CV (October 2019) - Page 11 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 21 of 29


               KHODY R. DE T WILER
                                       Forensic Document Examiner




                  C ONTAC T          C ONTINUING EDUCATI ON continued


   khody@lesnevich.com               3RD INTERNATIONAL WORKSHOP ON
                                     AUTOMATED FORENSIC HANDWRITING ANALYSIS (AFHA)
         linkedin.com/in/            (Honolulu, Hawaii - August 9-10, 2014)
        khody-r-detwiler
                                     • This particular workshop explored a variety of automated systems which may be used
   7550 Woodbury Pike                  to assist in the examination of both “online” and “offline” signatures and writings.
Roaring Spring, PA 16673
                                       Some of the specific topics of discussion included the following:
       Roaring Spring, PA                    - Overview of handwriting pattern recognition systems
          814.793.2377
                                                      •Kinematic approaches to signature analysis
           Pittsburgh, PA                             • Mathematical approaches to signature complexity and stability
           412.430.3887
                                             - Endorsed by the following organizations:
         Philadelphia, PA                             • German Research Centre for Artificial Intelligence (DFKI)
          215.800.0120
                                                      • Netherlands Forensic Institute - Ministry of Security and Justice (NFI)
   www.lesnevich.com                                  • American Society of Questioned Document Examiners (ASQDE)

                                     MIDWESTERN ASSOCIATION OF FORENSIC SCIENTISTS (MAFS)
                       SKILLS        44TH ANNUAL MEETING
                                     (Mackinac Island, Michigan - September 20-25, 2015)
                            Trials   • Workshop: Forensic Examination of Electronic Signatures
                  Civil Litigation          - (Instructed by William Flynn & Kathleen Annunziata Nicolaides)
             Forensic Research       • Workshop: Getting the Most Out of Your Visual Spectral Comparator
                                            - (Instructed by David Tobin & Michael Zontini of Foster + Freeman USA)
          Criminal Prosecution
                                     • Workshop: The Examination of Documents Requiring a Multi-Faceted Approach
         Criminal Investigations            - (Instructed by Brian Lindblom)
    Courtroom Demonstratives         • Workshop: Evaluating Signatures: What Matters?
                                            - (Instructed by A. Frank Hicks)
                  SERVIC E S         • Workshop: The Application of Questioned Document Examinations to the Analysis of
                                       Valuable Signatures & Other Antiques
             forensic consulting            - (Instructed by Peter J. Belcastro, Jr. & Gregg Mokrzycki)

                handwriting and
              signature analysis

electronic signature verification

    Non-destructive ink, paper,
      and indentation analysis

forensic document examination
            and authentication                                           Khody R. Detwiler CV (October 2019) - Page 12 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 22 of 29


               KHODY R. DE T WILER
                                       Forensic Document Examiner




                  C ONTAC T          C ONTINUING EDUCATI ON continued


   khody@lesnevich.com               THE SOUTHWESTERN ASSOCIATION OF FORENSIC DOCUMENT EXAMINERS
                                     (SWAFDE) ANNUAL MEETING
         linkedin.com/in/            (Denver, Colorado - October 11-13, 2019)
        khody-r-detwiler
                                     • Workshop: A Behind the Scenes (and under the covers) Tour of PDF’s from Adobe’s
   7550 Woodbury Pike                PDF Architect
Roaring Spring, PA 16673
                                            - (Instructed by Leonard Rosenthol of Adobe)
       Roaring Spring, PA            • Workshop: How Chemical Examinations of Inks and Paper Can Corroborate and
          814.793.2377
                                     Supplement Forensic Document Examinations
           Pittsburgh, PA                   - (Instructed by Gerald M. LaPorte)
           412.430.3887
                                     • Workshop: Dispelling the Myths about the Forensic Examination of Handprinting
         Philadelphia, PA                   - (Instructed by Lloyd Cunningham and Linton Mohammed)
          215.800.0120

   www.lesnevich.com                  INTERNATI ONA L EXPERIE NC E



                       SKILLS        Since beginning my career in the field of Forensic Document Examination, I have conducted a
                                     wide variety of forensic examinations on thousands of individual documents and signatures
                                     involved in various litigations throughout the United States and abroad. My international
                            Trials   casework has required extensive travel throughout Europe, South America and the Middle East.
                  Civil Litigation   In addition, I have also been retained on numerous international matters that have not required
                                     international travel.
             Forensic Research
          Criminal Prosecution       TE STIMONY EXPERIE NC E
         Criminal Investigations
    Courtroom Demonstratives
                                     I have been received as an expert, and have presented expert evidence, on numerous occasions
                                     in both state and federal courts throughout the United States, and internationally. A complete
                  SERVIC E S         testimony list is available upon request.


             forensic consulting

                handwriting and
              signature analysis

electronic signature verification

    Non-destructive ink, paper,
      and indentation analysis

forensic document examination
            and authentication                                            Khody R. Detwiler CV (October 2019) - Page 13 of 14
                                      T h e Document
                  Case 1:17-cr-00232-EGS     C u r r i c u 129-18
                                                           l u m V i tFiled
                                                                       a e 10/24/19
                                                                            of      Page 23 of 29


               KHODY R. DE T WILER
                                       Forensic Document Examiner




                  C ONTAC T          PROFE SSI ONA L AFFILIATI ONS


   khody@lesnevich.com               INTERNATIONAL ASSOCIATION FOR IDENTIFICATION (IAI)
                                     Regular Member
         linkedin.com/in/
        khody-r-detwiler             AMERICAN ACADEMY OF FORENSIC SCIENCES (AAFS)
   7550 Woodbury Pike                Associate Member
Roaring Spring, PA 16673
                                     MID-ATLANTIC ASSOCIATION OF FORENSIC SCIENTISTS (MAAFS)
       Roaring Spring, PA            Regular Member | Currently Serving as Questioned Document Section Chair
          814.793.2377
           Pittsburgh, PA            NORTHEASTERN ASSOCIATION OF FORENSIC SCIENTISTS (NEAFS)
           412.430.3887              Associate Member
         Philadelphia, PA            MIDWESTERN ASSOCIATION OF FORENSIC SCIENTISTS, INC. (MAFS)
          215.800.0120
                                     Regular Member
   www.lesnevich.com
                                     ASTM INTERNATIONAL: COMMITTEE E30 - FORENSIC SCIENCE (ASTM)
                                     Voting Member
                       SKILLS        AMERICAN SOCIETY OF QUESTIONED DOCUMENT EXAMINERS (ASQDE)
                                     Provisional Member
                            Trials
                                     AAFS AMERICAN STANDARDS BOARD (ASB)
                  Civil Litigation
                                     Forensic Document Examination Consensus Body | Currently serving as Vice Chair
             Forensic Research
          Criminal Prosecution
         Criminal Investigations
    Courtroom Demonstratives


                  SERVIC E S


             forensic consulting

                handwriting and
              signature analysis

electronic signature verification

    Non-destructive ink, paper,
      and indentation analysis

forensic document examination
            and authentication                                        Khody R. Detwiler CV (October 2019) - Page 14 of 14
Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 24 of 29




                EXHIBIT 2
                  THE (Q-1) NOTATIONS
Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 25 of 29




                                                           DOJSCO-700021196
Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 26 of 29




                                                           DOJSCO-700021197
Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 27 of 29




                                                           DOJSCO-700021198
Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 28 of 29




                EXHIBIT 3
               PRODUCT BROCHURE:
          FOSTER + FREEMAN VSC®6000/HS
    Case 1:17-cr-00232-EGS Document 129-18 Filed 10/24/19 Page 29 of 29




●

●
●
●
●
●
●
●

●

●
●
●
●
●
●
●
